The plaintiff has appealed from a judgment of the Superior Court which determined, in effect, that the plaintiff would not be eligible for parole under G. L. c. 127, § 133, cl. (a), until September 2, 1977. That date came and went pending appeal and before the case was submitted on briefs. No reason appears on the record, nor has any been suggested, why the case has not become moot. Compare Blake v. Massachusetts Parole Bd., 369 Mass. 701 (1976). Contrast Diafario v. Commissioner of Correction, 371 Mass. 545, 552-553 (1976). Accordingly, we vacate the judgment appealed from with a notation that the decision is not on the merits and remand the case to the Superior Court with the di*881rection to dismiss the action on the ground that it is moot. Blake v. Massachusetts Parole Bd., supra at 708.
The case was submitted on briefs.
Richard S. Goldstein for the plaintiff.
Francis X. Bellotti, Attorney General, Donald P. Zerendow & John P. Corbett, Assistant Attorneys General, for the defendants.

So ordered.